ACCEPTED
                                                                                                                                                12-15-00104-CR
                                                                                                                                   TWELFTH COURT OF APPEALS
                                                                                                                                                 TYLER, TEXAS
                                                                                                                                           4/23/2015 3:19:36 PM
                                                                                                                                                  CATHY LUSK
Appellate Docket Number:                                                                                                                                 CLERK

Appellme Case Style: Style:      RIOKY LYNN HARRfS

                          Ys.    State of Texas
                                                                                                                          FILED IN
                                                                                                                   12th COURT OF APPEALS
Companion Case:                                                                                                         TYLER, TEXAS
                                                                                                                   4/23/2015 3:19:36 PM
                                                                                                                        CATHY S. LUSK
                                                                                                                            Clerk
Amended/corrected statement:      0
                                                  DOCKETING STATEMENT (Criminal)
                                                Appellate Cour1: 12th Court of Appeals
                                                                                           ----
                                    (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. AJ>pclhmt                                                                 II. Appcllnnt Attorncy(s)
First Name:                                                                 181 Lead Attorney
Middle Name:                                                                f'irst    1
                                                                                       ame:        James
Last Name:                                                                  Middle Name:           W.
Suffix:                                                                     Last Name:
Appellant Incarcerated?    181   Yes   0   No                               Suffix:       Jr.
Amount of Bond: ' - - - - ' - - - - - - '                                   12$1 Appointed                     0    District/County Attorney
ProSe:    0                                                                 0       Retained                   0    Public Defender
                                                                            Firm Name:
                                                                            Address I:                                    t --~----..J
                                                                                                   100 East Ferguson Stree._
                                                                            Address 2:             Suite 805
                                                                            City:                  rrr.ter
                                                                            State:        [fexas                          Zip+4:
                                                                            Telephone:             903-593-2400             ext.
                                                                            Pax:          203-593-3830
                                                                            Emai 1:       jhugglerlaw@sbcglobal.net
                                                                            SBN:          00795437

                                                                                                                                   Add Another Appcllan
                                                                                                                                         Atlorncy




                                                                    P;ogc I of' 5
m.    A:ppcnee
First Name:                                                                  IZJ   Lead Attomey
Middle Name:                                                                  f- irst Name:                  Mike
                                                                              Middle Name:
Suffix:                                                                       Last Name:                 'West

Appellee Incarcerated?        D Yes D No                                      Suffix:

Amount of Bond:                                                              D Appointed                            IZJ District/County Anorney
ProSe:    0                                                                  D Retained                             0 Public Defender
                                                                              Firm Name:                        Smith County Disfrict Attomey's 0ffice
                                                                              Address 1:
                                                                              Address 2:
                                                                              City :
                                                                              State:
                                                                              Telephone:
                                                                                                         _____
                                                                                        ;;.;;.;,;,;·.;:...
                                                                                        Texas
                                                                                                             ffyler




                                                                              Fax:
                                                                              Email:
                                                                                                                                             Adi:l   Another ...Xppellee!
                                                                              SBN:          1203'300                                                   Attorney

V. Per(ection 0f Appeal, Judgment And Sentencing

Nature of Case (Subject matter     Contro II e d Substances                   Was the trial by:                 D jury or~ non-jury?
or type of case):                                                             Date notice of appeal filed in trial court:
                                                                                                                                       ---
                                                                                                                                       ~ 1-2015

                                                                               If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 0 - 7· 2QJ.i
Offense charged: ~9ssession of< a Controlled Subs..!!!lce                     Punishment assessed: g:'ep UQ) yeas

Date of offense:                                                               Is the appeal from a pre-trial order?               0   Yes   0    No
Defendant's plea:                                                             Does the appeal involve the constitutionality or the validity of a
                                                                              statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                              DYes DNo
[giVes    D No

Motion for New Trial:            DYes
Motion in Arrest of Judgment: 0 Yes
Other: DYes         0   No
If other, please specify:




Motion and affidavit filed:    DYes     0   No    0   NA        If yes, date filed:
Date of hearing:                                  DNA
Date of order:                                    D NA
Ruling on motion: D Granted D Denied              D NA          If granted or denied, date of ruling:



                                                                      P~sc   2 of 5
 VIII. Trial Court And Record

Coun:     7th Judicial District Court                                  Clerk's Record:
County: Smith                                                          Trial Coun Clerk:    ~District      D County
Trial Court Docket Number (Cause no):          007-1559- 14            Was clerk's record requested?       ~ Yes D    o
Trial Court Judge (who tried or disposed of the case):                 If yes, date requested: 04-23-20 15
                                                                       If no, date it will be requested:
First Name:                                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                 DYes D No ~ Ind igent
Last Name:             Russell
                       ----------~------------~~----~
Suffix:
Address I:
Address 2:
City:
State:
Telephone:
           exas
                   ____
              ..;.._



                       903-590-1 643
Fax:         03-590-1641
                      -'-----'
Email:


Reporter's or Recorder's Record:
Is there a reporter's record? ~ Yes D No
Was reporter's record requested?        18] Yes 0No
Was the reporter's record electronically recorded?    ~Yes    D No
If yes, date requested: 04-23-20 14
Were payment arrangements made with the court reponer/court recorder?        DYes 0No ~ lndigc111



~   Court Reporter                       D Court Recorder
~Official                                D   Substitute


First Name:
Middle Name:
Last Name:
Suffix:
Address I:
Address 2:
City:
State:    fexas                         Zip + 4: 75702
                  -----------
Telephone:
Fax:
Email:


                                                                 l'ngc ol
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




                                                                                        Date: p4-23-2015

                                                                                        State Bar No: Q.079543.:..
                                                                                                              7 ______---"


                                              . -~-"---------"
Electronic Signature: (SI James W. Huggler, Jr..                                        Name:    ~ames   W.   Hugg,;.:
                                                                                                                    le:;:,r.~,I       . _ _ _ _ _ _ _ ___.
                                                                                                                              ::,:.r:;;.
      (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the fo llowing lead counsel for all parties to the trial court's
order or judgment as follows on Q.i-23-20 L.S




                                                                   Electronic Signature:   ~S/    James W. Huggler, Jr.
                                                                          (Optional)

                                                                   State Bar No.:      00795437
Person Served:
Certificate ofServiee Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                            ( I ) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   l'ngc 4 or s
Please enter the following for each person served:




First Name:
Middle Name:




Address I:
Address 2:      ~Floor,     Smith County Courthouse
City:             yler
State                               Zip+4: ~5702

Telephone:       03-590-1 '720        ext.
Fax:     903-590-1719
Email:   mwest~mith-coun




                                                      P~gc   S of S